ANDERSON, J.
We are of the opinion that the trial court erred in refusing the defendant’s requested charges C and 11, and that the Court of Appeals erred in holding that the refusal of said charges was not reversible error. They were not subject to the criticism *3made of them in the opinion of the Court of Appeals, and were not otherwise faulty. Nor does it appear that they were duplicated or so covered by the defendant’s-given charges as to render the refusal of same harmless error.
The defendant having brought out, upon the cross-examination of the prosecutrix, a delay on her part in. instituting the prosecution, she had the right to explain said delay by a detail of any facts or circumstances causing or contributing to same, but not by stating her-intentions or uncommunicated motives, and the trial, court should observe this rule upon the next trial, in. the event the defendant seeks to gain any advantage resulting from said delay.
• Certiorari awarded. The judgment of the Court of Appeals is reversed, and the cause is remanded to said court for further action in conformity with this opinion. All the Justices concur, except de Graffenried, J., who dissents.